Citation Nr: 1618659	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-13 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2016, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2005 rating decision, the RO denied service connection for bilateral hearing loss and the decision is final.

2.  The evidence received since the November 2005 RO decision regarding bilateral hearing loss is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claims, and creates a reasonable possibility of an allowance of his claim.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision, which denied the Veteran's service connection claim for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition on the claim to reopen the claim for service connection for bilateral hearing loss, further discussion regarding the duties to notify and assist is not needed.

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a November 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss on the basis that there was no evidence of a link between his hearing loss and service.  The decision was based on a September 2005 VA examination.  The examiner concluded that because the entrance and separation examinations did not show hearing loss, the Veteran's current hearing loss was not related to service.

The Veteran was notified of his appellate rights.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of that rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).

Thus, the November 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence of record at the time included the Veteran's service treatment records and a VA examination report.

The Veteran submitted an application to reopen his claim in March 2010.  The evidence received since the November 2005 rating decision includes VA treatment records that show treatment for hearing loss.  Evidence associated with the Veteran's claim application included that related to an enemy mortar attack and an explosion in August 1969 in Vietnam.  That incident was verified by the RO as a PTSD stressor in a memorandum dated in May 2010.  The Veteran testified that it was the August 1969 incident that caused his hearing loss.

The Board finds that some of the evidence received since the November 2005 rating decision is new in that it was not previously of record.  The record documents that the Veteran may have experienced some acoustic trauma from the August 1969 incident in Vietnam.

As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  As the lack of connection between his active duty service and current hearing loss was one of the bases for the previous denial, the evidence that the Veteran experience acoustic trauma that was not considered by the 2005 VA examiner is new and material.  As new and material evidence to reopen the claim for service connection for bilateral hearing loss has been received, the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss and the appeal is granted to this limited extent.


REMAND

A remand is required to obtain a new VA examination.  The Veteran was afforded a VA examination in September 2005, but that examiner did not consider the August 1969 enemy mortar attack in Vietnam or any other specifically alleged acoustic trauma from service as a source of the Veteran's hearing loss.  Also, at the Board hearing, the Veteran testified to experiencing progressively worsening hearing loss since that event in service.  Therefore, a new examination should be conducted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any hearing loss that may be present.  The claims file and copies of all pertinent records must be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted.

Based on the examination and review of the record, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any hearing loss that may be present is etiologically related to the Veteran's active duty, including the verified enemy attack in August 1969.

The examiner is requested to provide a rationale for any opinion expressed.  The examiner should comment on the Veteran's statements asserting the continued symptomatology since service.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.

2.  Then, readjudicate the Veteran's claim.  If any of the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


